                 Case 1:19-cv-06632-LJL-DCF Document 31 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
GAIL KITT,
                                    Plaintiff,                             19 CIVIL 6632 (LJL) (DCJ)

                 -v-                                                           JUDGMENT

ANDREW SAUL,
Commissioner of Social Security,
                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion and Order dated January 22, 2021, Petitioner’s motion for judgment on the pleadings is

GRANTED. The Court determines that the ALJs conclusion that Petitioner's onset date was January 12, 2016 was

not supported by substantial evidence. The Court further determines that remand for further administrative

proceedings by the Commissioner pursuant to 42 U.S.C. § 405(g), rather than remand solely for the calculation

of benefits, is appropriate. The record contains sufficient ambiguities and gaps pertaining to Petitioner's medical

status between September 3, 2011 and January 12, 2016 so as to warrant additional inquiry by the Commissioner.

The Court deems it appropriate to limit the scope of the remand. On remand, the finding of disability from January

12, 2016 on shall not be disturbed. The remand is limited to eliciting clarifying testimony from Dr. Cooke both

as to his opinions regarding the onset date of disability and the basis for those opinions. After eliciting such

testimony, the Commissioner may determine based on the evidence before it the appropriate onset date. The Court

requests and expects that the Commissioner proceed expeditiously.


Dated: New York, New York
       January 22, 2021

                                                                         RUBY J. KRAJICK
                                                                     _________________________
                                                                           Clerk of Court
                                                               BY:
                                                                     _________________________
                                                                            Deputy Clerk
